Case: 12-7183    Document: 33    Page: 1   Filed: 05/08/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                WILLIAM D. BAUGHMAN,
                   Claimant-Appellant,

                            v.
    Eric K. Shinseki, SECRETARY OF VETERANS
                       AFFAIRS,
                  Respondent-Appellee.
                __________________________

                        2012-7183
                __________________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 11-137, Judge William A. Moor-
 man.
               __________________________

                      ON MOTION
                __________________________

                       ORDER

    The court construes William D. Baughman’s
 submission of payment to the United States Court of
 Appeals for Veterans Claims as a motion to reinstate his
 appeal.

      This appeal was dismissed on January 25, 2013 for
 failure to prosecute in accordance with the rules because
Case: 12-7183         Document: 33   Page: 2   Filed: 05/08/2013




 WILLIAM BAUGHMAN v. SHINSEKI                                2

 Mr. Baughman has not paid the fee. Mr. Baughman has
 now submitted payment of the fee to the Veterans Court.

       Accordingly,

       IT IS ORDERED THAT:

    (1) The Court of Veterans Claims is directed to accept
 payment.

      (2) The motion to reinstate is granted. The mandate
 is recalled, and the court’s dismissal order is vacated.

     (3) The Secretary of Veterans Affairs should calculate
 the due date for the filing of his brief from the date of this
 order.


                                       FOR THE COURT


                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk

 s19